Citation Nr: 0630131	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of patellar trauma injury, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1993 to 
January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for residuals of 
patellar trauma injury, left knee, assigning a noncompensable 
evaluation effective January 3, 2003.  The RO granted an 
increased rating of 10 percent for the left knee in a 
December 2003 Statement of the Case.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The RO also granted service connection for status post 
fracture, left middle finger in March 2003, assigning a 
noncompensable rating, effective January 3, 2003.  The 
veteran submitted a valid Notice of Disagreement with this 
claim.  However, the RO did not issue a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO 
subsequently granted an increased rating of 10 percent for 
the left middle finger in a December 2003 rating decision; 
but the veteran did not indicate that he was satisfied with 
this rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an initial rating in excess of 10 percent for 
status post fracture, left middle finger is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's residuals of patellar trauma injury, left knee 
are currently manifested by complaints of pain and swelling 
with any excessive physical activity, and x-ray findings of 
moderate narrowing of the left patellofemoral compartment and 
questionable chondromalacia patella.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of patellar trauma injury, left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5256-5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for a left knee disability and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a February 2003 VA letter, 
prior to the March 2003 rating decision.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any private medical records, which, 
in effect, would include any evidence in his possession.

The Board notes that the February 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the February 
2003 notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

After the RO granted service connection for residuals of 
patellar trauma, left knee in a March 2003 rating decision, 
the veteran filed a Notice of Disagreement with the assigned 
rating in September 2003.  In December 2003, the RO assigned 
an increased rating of 10 percent.  While the veteran was not 
provided a VCAA letter outlining the evidence necessary to 
substantiate an initial rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
Additionally, the veteran has not argued failure of notice.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The veteran has not identified any outstanding 
treatment records; and the Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his original claim 
for service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issues of service connection and initial 
ratings is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO granted service connection for residuals of patellar 
trauma injury, left knee in March 2003, assigning a 0 percent 
evaluation effective January 3, 2003.  The veteran appealed 
this action.  In December 2003, the RO granted an increased 
evaluation of 10 percent for the left knee, effective January 
3, 2003.  The veteran has not indicated that he is satisfied 
with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 for other impairment of the knee, 
recurrent subluxation or lateral instability.

A January 2003 VA examination report shows complaints of a 
sore knee, particularly after a lot of running or any 
excessive physical activity.  The veteran reportedly used ice 
and a brace for his knee, but neither helped.  He noted that 
usually his knee got better in a couple of days and that he 
avoided hurting his knee by not running or doing vigorous 
exercise.  He indicated that his knee did not particularly 
bother him in his normal activities of daily living, and that 
he had no fatigue, weakness, lack of endurance, 
incoordination, or specific flare-ups, except with running or 
vigorous activity.  Physical examination showed that the 
veteran's posture and gait were normal.  He had good motion 
of his left knee, extending to 0 and flexing to 150.  He also 
had intact medial and lateral collateral ligaments.  He had 
2/4 crepitus behind the kneecap, negative patellar grind 
test, and a negative patellar displacement test.  He also had 
negative McMurray, Lachman, and anterior drawer.  He did a 
normal duck walk without hesitation; and there was no 
swelling appreciated.  The diagnosis was post patellar trauma 
injury left knee, with soreness with hyperactivity, running, 
jumping, or sports.  Otherwise, the knee was not painful.  X-
rays were noted to be unremarkable and the range of motion 
was reportedly normal.  The x-ray examination specifically 
showed that the left patellofemoral compartment was 
moderately narrow, question of chondromalacia patella.  
Otherwise, the left knee was within normal limits.

In order to get the next higher 20 percent rating under DC 
5257, the evidence must show moderate recurrent subluxation 
or lateral instability.  The word "moderate" is not defined 
in the VA Schedule for Rating Disabilities.  

The medical evidence of record does not show that a 20 
percent rating under DC 5257 is warranted.  As reported on 
the VA examination, the veteran's medial and lateral 
collateral ligament was intact.  His knee also had no 
weakness, and his posture and gait were normal.

Upon review, none of the other diagnostic codes pertaining to 
the knee apply. 

The x-ray examination report showed that the left 
patellofemoral compartment was moderately narrow, but did not 
show degenerative arthritis.  So, a separate rating under DC 
5003 is inapplicable.  VAOPGCPREC 23-97 (1997).  

Ratings for limitation of motion of the knee also do not 
apply under DC's 5260 (for limitation of flexion) or 5261 
(for limitation of extension), as the VA examiner reported 
the left knee range of motion from 0 degrees to 150 degrees, 
which he found to be normal.  Under VA regulations, the 
average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Additionally, DC's 5256, 5258, 5259, 5262, and 5263 are 
inapplicable, as the medical evidence does not show 
ankylosis, dislocated or removed semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum, 
respectively.   

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows complaints 
of pain and swelling with increased physical activity.  
However, any functional loss related to the left knee already 
is contemplated by the 10 percent rating assigned under DC 
5257.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's left knee disability warranted a 
rating higher than 10 percent.  Thus, "staged ratings" are 
inapplicable to this case.

In sum, the Board finds that the level of the residuals from 
patellar trauma injury, left knee more closely approximates 
the criteria for a 10 percent rating under 38 C.F.R. § 4.71a, 
DC 5257; and the increased rating claim is denied.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left knee disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of patellar trauma injury, left knee is denied.


REMAND

In March 2003, the RO granted service connection for status 
post fracture, left middle finger, assigning a noncompensable 
rating effective January 3, 2003.   The veteran filed a 
Notice of Disagreement with this rating in September 2003.  
In a December 2003 rating decision, the RO granted an 
increased evaluation of 10 percent for the left middle 
finger, effective January 3, 2003.  The RO sent the veteran a 
letter, indicating that benefits sought on appeal had been 
granted, with regard to the left middle finger and that if 
the veteran wanted to continue the appeal, he should notify 
the RO.  This was incorrect.  The veteran submitted a valid 
Notice of Disagreement and did not indicate that he was 
satisfied with the rating after the RO granted an increase; 
so the RO should have issued the veteran a Statement of the 
Case, addressing the initial evaluation in excess of 10 
percent for the left middle finger.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, a remand for this action is 
necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing its assignation 
of an initial 10 percent rating for status 
post fracture, left middle finger.  The 
Statement of the Case should include all 
relevant law and regulations pertaining to 
the claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal. See 38 C.F.R. § 
20.302(b) (2006).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


